DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, and 16 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by GIMENO (EP 2658298 A1).
Re Claim 1: GIMENO discloses an electronic device comprising: 
an electronic chip (fig 1: 3) including a plurality of ISO/IEC 7816 standardized interfaces (p36: The pin GND 36 is for the ground. Pins IO (for input/output) 32, CLK (for clock) 33 and RST (for reset) 34, belong to the legacy interface 35 used by the security chip 3 to communicate with the telecommunication unit 2. p51: the legacy interface 35 or telecommunication interface 35 is used to access the second non volatile storage capability 48. This legacy interface 35 is detailed in standard ISO/IEC 7816.).
Re Claim 9: GIMENO discloses a communication method comprising: controlling, by an electronic chip (fig 1: 3), a plurality of ISO/IEC 7816 standardized interfaces (p36: The pin GND 36 is for the ground. Pins IO (for input/output) 32, CLK (for clock) 33 and RST (for reset) 34, belong to the legacy interface 35 used by the security chip 3 to communicate with the telecommunication unit 2. p51: the legacy interface 35 or telecommunication interface 35 is used to access the second non volatile storage capability 48. This legacy interface 35 is detailed in standard ISO/IEC 7816.)..
	Re Claims 2 and 10: GIMENO discloses the device according to claim 1 and the method according to claim 9, wherein the electronic chip is an embedded subscriber identity module (p36: The security chip 3 is for example a SIM card).
Re Claims 8 and 16: GIMENO discloses the device according to claim 1 and . the method according to claim 9, wherein the electronic chip comprises: 
at least one secure processing unit (fig2: 42); 
at least one cryptographic module (fig2: 43, a security module 43 containing for example encryption code); 
at least two communication modules dedicated to the ISO/IEC 7816 standardized interfaces (p38, p51); and 
at least one internal communication bus; and/or 
at least one non-volatile memory storage area (fig2: 45); and/or 
at least one volatile memory storage area (fig2: 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMENO (EP 2658298 A1) in view of LEE (US 20190069224 A1).
Re Claims 3, 4, 11, and 12: GIMENO discloses the device according to claims 1 & 3 and the method according to claim 9 & 11 respectively.
However, GIMENO does not discloses that the electronic chip is integrated into a package and the package is mounted on an electronic circuit board respectively.
LEE however discloses that the electronic chip is integrated into a package and the package is mounted on an electronic circuit board respectively (p62: the eUICC 240b may be permanently attached to a circuit board in the multi-eSIM wireless communication apparatus 200b.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate LEE’s teaching in the device and method of GIMENO for the purpose of securing electronic chip on the circuit board, wherein the connections are protected.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMENO (EP 2658298 A1) in view of Arugonda (US 9344877 B1).
Re Claims 5 and 13 : GIMENO discloses the device according to claim 1 and the method according to claim 9, with ISO/IEC 7816 standardized interface.
However, GIMENO does not discloses that each interface is configured to communicate with a dedicated modulator-demodulator circuit.
Arugonda however discloses that each interface is configured to communicate with a dedicated modulator-demodulator circuit (col 8 ll 14+: The general processor 206 and the memory 214 may each be coupled to at least one baseband modem processor 216. Each SIM and/or RAT in the multi-SIM mobile communication device 200 (e.g., the SIM-1 204a and/or the SIM-2 204b) may be associated with a baseband-RF resource chain. A baseband-RF resource chain may include the baseband modem processor 216, which may perform baseband/modem functions for communications with/controlling a RAT, and may include one or more amplifiers and radios, referred to generally herein as RF resources (e.g., RF resource 218, 219). In some embodiments, baseband-RF resource chains may share the baseband modem processor 216 (i.e., a single device that performs baseband/modem functions for all RATs on the multi-SIM mobile communication device 200). In other embodiments, each baseband-RF resource chain may include physically or logically separate baseband processors (e.g., BB1, BB2).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Arugonda’s teaching in the device and method of GIMENO for the purpose of being able to communicate in parallel.

Claims 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMENO (EP 2658298 A1) in view of LEVIONNAIS (FR 3021436 A1).
Re Claims 6, 7, 14, and 15 : GIMENO discloses the device according to claims 1 and 6 respectively and the method according to claims 9 and 14 respectively.
However, GIMENO does not discloses that a near-field communication module configured to supply power to the electronic chip and plurality of modulator-demodulation circuits, wherein each modulator-demodulator circuit is configured to supply power to the near-field communication module.
LEVIONNAIS however discloses that a near-field communication module configured to supply power to the electronic chip and plurality of circuits, wherein each circuit is configured to supply power to the near-field communication module (“the SIM card is powered by the NFC device, which itself is powered by the antenna power supply from an energy picked up by the antenna (3).”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate LEVIONNAIS’ teaching in the device and method of GIMENO as a backup when the battery supplying the SIM card is weak or discharged (LEVIONNAIS).

Claims 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMENO (EP 2658298 A1) in view of LEE (US 20190069224 A1) and Arugonda (US 9344877 B1).
Re Claim 17: GIMENO discloses an electronic device comprising: an electronic chip (fig 1: 3) including a plurality of ISO/IEC 7816 standardized interfaces (p36: The pin GND 36 is for the ground. Pins IO (for input/output) 32, CLK (for clock) 33 and RST (for reset) 34, belong to the legacy interface 35 used by the security chip 3 to communicate with the telecommunication unit 2. p51: the legacy interface 35 or telecommunication interface 35 is used to access the second non volatile storage capability 48. This legacy interface 35 is detailed in standard ISO/IEC 7816.), wherein the electronic chip is an embedded subscriber identity module (p36: The security chip 3 is for example a SIM card). 
However, GIMENO does not discloses an electronic circuit board, wherein the electronic chip is integrated into a package, and wherein the package is mounted on the electronic circuit board.
LEE however discloses an electronic circuit board, wherein the electronic chip is integrated into a package, and wherein the package is mounted on the electronic circuit board (p62: the eUICC 240b may be permanently attached to a circuit board in the multi-eSIM wireless communication apparatus 200b.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate LEE’s teaching in the device of GIMENO for the purpose of securing electronic chip on the circuit board, wherein the connections are protected.
However, GIMENO modified by LEE does not discloses modulation-demodulation circuits, wherein each ISO/IEC 7816 standardized interface is electrically connected with a dedicated modulator-demodulator circuit of the modulation-demodulation circuits.
Arugonda however discloses modulation-demodulation circuits, wherein each ISO/IEC 7816 standardized interface is electrically connected with a dedicated modulator-demodulator circuit of the modulation-demodulation circuits (col 8 ll 14+: The general processor 206 and the memory 214 may each be coupled to at least one baseband modem processor 216. Each SIM and/or RAT in the multi-SIM mobile communication device 200 (e.g., the SIM-1 204a and/or the SIM-2 204b) may be associated with a baseband-RF resource chain. A baseband-RF resource chain may include the baseband modem processor 216, which may perform baseband/modem functions for communications with/controlling a RAT, and may include one or more amplifiers and radios, referred to generally herein as RF resources (e.g., RF resource 218, 219). In some embodiments, baseband-RF resource chains may share the baseband modem processor 216 (i.e., a single device that performs baseband/modem functions for all RATs on the multi-SIM mobile communication device 200). In other embodiments, each baseband-RF resource chain may include physically or logically separate baseband processors (e.g., BB1, BB2).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Arugonda’s teaching in the device of GIMENO modified by LEE for the purpose of being able to communicate in parallel.

Claims 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMENO (EP 2658298 A1) modified by LEE (US 20190069224 A1) and Arugonda (US 9344877 B1) in view of LEVIONNAIS (FR 3021436 A1).
Re Claims 18 and 19: GIMENO modified by LEE and Arugonda discloses the device according to claim 17.
However, GIMENO modified by LEE and Arugonda does not discloses that each modulator-demodulator circuit is configured to supply power to the near-field communication module and further comprising an electrical energy source configured to supply power to the near-field communication module.	LEVIONNAIS however discloses that each modulator-demodulator circuit is configured to supply power to the near-field communication module and further comprising an electrical energy source configured to supply power to the near-field communication module (“the SIM card is powered by the NFC device, which itself is powered by the antenna power supply from an energy picked up by the antenna (3).”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate LEVIONNAIS’ teaching in the device of GIMENO modified by LEE and Arugonda as a backup when the battery supplying the SIM card is weak or discharged (LEVIONNAIS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE W KIM/           Examiner, Art Unit 2887  

/THIEN M LE/           Primary Examiner, Art Unit 2887